Citation Nr: 1227899	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral torso disorder, to include as secondary to service-connected right knee internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active military service from March 1973 to April 1975.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded these claims in September 2009 and March 2011 so that additional development of the evidence could be undertaken and so that certain due process considerations could be addressed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  After review of the complete evidentiary record, the Board has determined that compliance, pertaining to the tinnitus service connection issue, has now occurred, to the extent possible, with the Board's orders in the above-cited remands and that the Board may now proceed with adjudication of the claim.

The Board observes that the issue of entitlement to service connection for multilevel degenerative disc disease of the lumbar spine, to include as secondary to the Veteran's service-connected right knee internal derangement, was remanded in March 2011.  The RO subsequently granted service connection for this claimed disorder.  See May 2012 rating decision.  As such, the claim is no longer before the Board for appellate consideration.  

The Board also observes that, as mentioned in the Introduction section of its March 2011 remand, in January 2011 correspondence the Veteran raised a claim for entitlement to service connection for bilateral hearing loss.  The Board referred this matter for agency of original jurisdiction (AO) adjudication in March 2011.  This issue has not been adjudicated by the AOJ/RO, and therefore, the Board does not have jurisdiction of it.  Therefore, the issue of entitlement to service connection for bilateral hearing loss is AGAIN referred to the RO for appropriate action.

The issue of entitlement to service connection for a bilateral torso disorder, to include as secondary to the Veteran's service-connected right knee internal derangement, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the RO first attempted to apprise the Veteran of VA's duties to both notify and assist in correspondence dated in June 2004, after the AOJ's August 2003 adjudication of the service connection tinnitus claim.  Specifically regarding VA's duty to notify, the notification to the Veteran - referring him to the June 2004 statement of the case (SOC) -- apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  He was later notified via an October 2009 letter from the AMC how VA determines disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although these notice letters postdated the initial adjudication, no prejudice resulted as the claim was subsequently readjudicated - see May 2012 supplemental SOC (SSOC) without taint from the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  The May 2012 SSOC reported the results of its review of the issue on appeal.

Regarding VA's duty to assist, the Veteran's service treatment records have been associated with the record.  Also, a VA opinion with respect to the tinnitus issue on appeal was obtained in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  The Board finds that the March 2011 VA opinion obtained in this case is sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, the statements of the appellant, and provides an explanation (i.e., rationale) for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue now being adjudicated on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Analysis

As shown on a VA Form 21-4138, the Veteran submitted his service claim for tinnitus in May 2003.  

His service treatment records, including reports of examinations dated in February 1973 (enlistment) and April 1975 (separation) are silent for either complaints of, treatment provided for, or a diagnosis of tinnitus.  His DD Form 214 does show that he worked in service as a motor transportation operator.  

In a January 2011 letter the Veteran claimed that his tinnitus was caused by acoustic trauma (truck noise) experienced during service in his capacity as a heavy truck driver in Germany.  He mentioned that sometimes the ringing in his ears was hard to deal with.

The Veteran was afforded a VA audio examination in March 2011.  The examiner indicated that she had reviewed the Veteran's claims folder in association with the examination, noting that audio examinations performed in 1973 and 1975 (during service) both showed findings within normal limits.  The Veteran gave a history of being exposed to loud noise in service in his duty as a heavy truck driver.  He denied having ear protection at that time.  He added that after his service separation he was exposed to noise as a carpenter for 20 years, sometimes with the use of ear protection.  The Veteran also reported riding a motorcycle.  The Veteran complained of currently having tinnitus, adding he first noticed it while in the military.  The tinnitus was not reported to be constant, but rather intermittent.  The examiner opined that it was less likely as not that the tinnitus was casually related to the Veteran's military service.  She added that the Veteran had normal hearing at service separation, and, although he reported that the tinnitus began during his service, the record was absent for any note or documentation regarding tinnitus.  The examiner further observed, as additional rationale for her proffered opinion, that the Veteran had significant post-service noise exposure in his occupation as a carpenter for 20 years.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means -- chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).


The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the service connection claim for tinnitus.  First, even after considering the Veteran's contentions, there remain evidentiary gaps in the presentation of the claim.  For instance, while the Veteran alleges a long history of tinnitus, the medical evidence does not include a diagnosis of tinnitus until 2011.  Moreover, the Board finds it significant that a tinnitus condition was not "noted" during service.  As a result, the Board is left with a substantial period of time in which there is no objective evidence of a tinnitus disability.  In this respect, the Board acknowledges that it may not categorically dismiss the Veteran's lay statements for lack of corroboration; however, it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).  In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the additional factors noted by the March 2011 VA examiner that caused tinnitus, namely a lengthy post-service history working as a carpenter.

Turning to the competent medical evidence of record, the Board finds the March 2011 VA audio examination opinion the most probative evidence addressing the likely etiology of the tinnitus disability.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, a VA examiner has reviewed the Veteran's claims file, taken a thorough history, considered various statements from the Veteran, and conducted an audiologic examination.  The examiner has provided a rationale that tinnitus was not shown on separation and that the service treatment records did not include mention of tinnitus.  The examiner also noted other factors that contributed to the tinnitus disability, primarily the long history (20 years) of post-service noise exposure while working as a carpenter.  There is no contrary medical opinion evidence of record. 

Considering the Veteran's assertions as to the etiology of the tinnitus, the Board finds that they are competent to describe the symptoms of tinnitus, as it is primarily a subjective disorder incapable of being substantiated by objective medical evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His statements as to observations of tinnitus are certainly persuasive and the Board does not doubt the Veteran's stated belief that tinnitus had its onset during service.  The Board, however, cannot simply ignore the VA audiology opinion against the claim that is based on an analysis of the complete evidence of record.  The expert opinion evidence is afforded more probative weight than the Veteran's assertions as to the etiology of his tinnitus.

Considering all of the evidence of record, including the statements of record from the Veteran, the Board finds that the preponderance of the evidence is against the claim, and, accordingly, it must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.

ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The matter of entitlement to service connection for a bilateral torso disorder, to include as secondary to secondary to the Veteran's service-connected right knee internal derangement, was last remanded in March January 2011.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran's claim seeking service connection for a bilateral torso disorder was received in April 2003.  See VA Form 21-4138.  

The Veteran's s service treatment records, including reports of examinations dated in February 1973 (enlistment) and April 1975 (separation) are silent for either complaints of, treatment provided for, or a diagnosis of hip-related problems.  The Veteran did provided a history in February 1973 of a pre-service (1971) right knee surgical procedure, and he was treated during service for his right knee.  His right knee is service connected.  See April 2003 rating decision.  

A February 2002 VA X-ray report shows a diagnosis of left hip osteoarthritis.  

In a January 2011 letter the Veteran claimed that his bilateral torso disorder was secondary to his service-connected right knee disorder.  He added that a chiropractor (R.F.) had informed him a few years after his service discharge that his right knee had caused a "misalignment" of his hips.  This, he added, caused his hip pain.  He added that the arthritis associated with his right knee had spread into his hips.  The Board notes that, as part of its March 2011 remand, the Veteran was invited to assist VA in obtaining medical records from Dr. R.F.  To do this, the Veteran was supplied a VA Form 21-4142 (release/authorization form).  The Veteran did not return the form to VA.  Concerning this, the Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  As this case is being remanded for other reasons, and as these private medical records may contain information pertinent to the matter at hand, 38 C.F.R. § 3.159(c)(1)(2) mandates that VA assist in obtaining such records.  In this regard, the Veteran must provide the RO on remand with any information or forms, such as an authorization to release private medical records, that the RO deems necessary to enable it to obtain these records.

The Veteran was afforded, ordered as part of evidentiary development set out in the Board's March 2011 remand, a VA examination in April 2011.  The examination was to occur, as noted in the remand, to "determine the current nature and etiology" of the Veteran's bilateral hip disorders, to include "the relationship, if any, between those disorders and the veteran's service-connected right knee disorder."  The examiner was tasked with providing opinions to the posed questions of whether it was "at least as likely as not (50 percent or greater) that any currently diagnosed bilateral hip disorder was caused by his service-connected right knee disability," as well as whether it was "at least as likely as not that the Veteran's service-connected right knee disability aggravated any currently diagnosed bilateral hip disorder."  

The examiner, pursuant to the Board's March 2011 remand, was also instructed that a "[c]omplete rationale for any opinion expressed should be provided."  

Review of the April 2011 VA examination report shows that the Veteran complained of bilateral hip pain.  The examiner commented that review of the Veteran's service treatment records showed a right knee injury before service with continued complaints during service, as well as no mention of any injury to or complaints of pain in the hips.  X-ray examination findings pertaining to the hips were reported to be "unremarkable."  To this, the Board parenthetically observes that a January 2002 VA X-ray report showed findings of left hip osteoarthritis.  The examiner, after examining the Veteran, provided diagnoses of right tronchanteric bursitis and normal left hip.  The examiner opined that it is "less likely as not that the veteran's right knee disorder either caused or aggravated any disorder is his right or left hips."  

The examiner did not supply any supporting rationale with his proffered negative opinion concerning the etiology of the Veteran's claimed bilateral torso disorder.  The examiner seemed to determine that the Veteran's bilateral torso/hip disorder was not related to his military service because neither was manifested in the course of his military service.  In the absence of a sufficiently supported medical opinion (i.e., inadequate rationale), VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2011).  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl.  Again, the April 2011 VA examiner provided a negative nexus opinion based on the absence of documentation in the claims folder.  The absence of such documentation; however, cannot by itself serve as the basis for rejecting the Veteran's reports of a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The examination to take place pursuant to this remand should instruct the reviewer/examiner to provide an opinion that is based upon both the medical and lay evidence of record.  See Nieves-Rodriguez; Barr, at 311-12, Buchanan, at 1335.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again notify the Veteran of the necessity of obtaining treatment records from Dr. R.F. and inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  The AMC/RO should also include Release and Authorization forms so that the AMC/RO has the authority to obtain these records.

If the AMC/RO receives the signed Release and Authorization forms from the Veteran, the AMC/RO should then attempt to obtain copies of treatment records from Dr. R.F.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  The AMC/RO should arrange for the Veteran's claims file to be made available to and reviewed by the examiner who conducted the April 2011 VA examination, and the report should reflect that such a review was made.  If the physician finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the April 2011 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

The reviewer/examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed bilateral hip disorder was either caused OR aggravated by the Veteran's service-connected right knee disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The AMC/RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the AMC/RO should take appropriate corrective action.  Stegall.  

5.  Thereafter, the AMC/RO, following its conducting any additional development of the evidence seen as appropriate, should readjudicate the bilateral torso service connection issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


